PER CURIAM.
We remand this case to the trial court for the correction of two errors, both of which are conceded by the state. It was error to sua sponte assess a public defender fee against appellant where no motion had been filed by the public defender. See In the interest of R.B., 582 So.2d 163, 164 (Fla. 4th DCA1991). It was also error to order appellant to pay $50.00 in court costs where the statute establishes the amount as $20.00. See § 960.20, Fla.Stat. (1991).
*1231AFFIRMED IN PART; REVERSED IN PART; REMANDED.
ANSTEAD, HERSEY and WARNER, JJ., concur.